DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 18-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/14/2021.

Claim Objections
Claim 7 is objected to because of the following informalities:   
Claim 7, line 1, the term --the-- should be inserted before “yoke body”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 10, and 12-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 1, the phrases “the constant force spring winds” and “the constant force spring unwinds” render the claim vague and indefinite since it is unclear relative to what structure the constant force spring winds or unwinds.
In regard to claim 15, the term “an extension actuator assembly” renders the claim vague and indefinite since it is unclear whether this assembly is the same or different than the term “an actuator assembly” initially recited in claim 1.
In regard to claim 16, the term “a snap button assembly” renders the claim vague and indefinite since it is unclear whether this structure is the same or different from “a handle lock”, “a lock actuator”, and “a fulcrum” initially set forth in claim 1.
In regard to claim 17, the term “a spring assembly” renders the claim vague and indefinite since it is unclear whether this structure is the same or different from “a constant force spring” initially recited in claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 20 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Wyman et al. 2004/0134115.
Wyman et al. disclose a hand net device (hand net device structure not being particularly claimed), comprising:  a first handle (5); a second handle (22, 24) retractably housed within the first handle; an extension actuator assembly (6, 42, 28) that controls movement of the second handle with respect to the first handle; and a spring assembly (20) that applies a force to one of the first handle and the second handle (20 applies force to 22 via 29) to move the second handle when the extension actuator assembly allows movement, wherein the spring assembly (20) is in a wound position (20 is in the loaded position when spring material 30 is wound onto output drum 32 from storage drum 31 and draw cord 29 is withdrawn from cord spool 19; see para. 0035, lines 5-17) when the second handle is in an extended position relative to the first handle (see Figs. 1B-C, 2A), and wherein the spring assembly (20) is in an unwound position (20 is in the released position when back wound coils of spring material 30 are unwound from output drum 32 to storage drum 31 and draw cord 29 is wound upon cord spool 19; see para. 0035, lines 18-27) when the second handle is in a collapsed position relative to the first handle (when 28 in Fig. 1C are engaged with each other; also see Figs. 4C-D).
Claim(s) 20 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Hunt et al. 2005/0035159.
Hunt et al. disclose a hand net device (hand net device structure not being particularly claimed), comprising:  a first handle (1); a second handle (2) retractably housed within the first handle; an extension actuator assembly (10-15) that controls movement of the second handle with respect to the first handle; and a spring assembly (4) that applies a force to one of the first handle and the second handle (4 applies force to 2 via 8-9) to move the second handle when the extension actuator assembly allows movement, wherein the spring assembly (4) is in a wound position (4 is in normal relaxed state to allow 2 to be fully extended from 1; see para. 0081) when the second handle is in an extended position relative to the first handle (see Figs. 5-6), and wherein the spring assembly (4) is in an unwound position (4 is unwound to allow 9 to extend to the right in Fig. 8; see para. 0081) when the second handle is in a collapsed position relative to the first handle (see Fig. 8).

Allowable Subject Matter
Claims 1-8, 10, and 12-17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8, 10, 12-17, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 








Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN W ARK whose telephone number is (571)272-6885. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q. Dinh can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARREN W ARK/Primary Examiner, Art Unit 3647                                                                                                                                                                                                        



	DWA